DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is: control unit in claims 1-4 and 6-9. The corresponding structure may be found in ¶ [0033] of the current pending application. ¶ [0033] “The control unit 3 is, e.g., a microcomputer composed of a CPU (Central Processing Unit) performing calculation and processing, etc.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 2 recites the limitation "when " in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "and the notification about the conductive foreign matter" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 3 should depend from claim 2 not 1. 
Claims 8 and 9 depend from claim 3; therefore, rejected by virtue of dependency. 
Claim 10 recites the limitation "wherein the biometric information sensor reads a fingerprint as the biometric information" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 10 should depend from claim 4 or 7. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abiko (PG-Pub. US 20120250949).
Regarding claim 1:
Abiko teaches: a biometric information sensor device (the capacitive sensor 1; see FIG. 1 and ¶ [0026]); 
comprising a control unit (processing unit 4; see FIG. 1 and ¶ [0026]);
that issues a notification for failure to read biometric information of a detection target when reading of the biometric information fails after a contact of the detection target with a reading surface is detected (¶ [0071] “…the processing unit 4 may notify the user via the display unit that the acquisition of the biometric information has failed and that the sensor surface may be soiled.”; also see ¶ [0050] and FIGS. 5-7; ¶ [0050] “The foreground region extracting unit 42 extracts, from the biometric image generated by the image generating unit 41, a foreground region which is a region where an electrical conductor such as a person's body part or his skin tissue or sweat was in contact with or in close proximity to the surface 24 of the sensor unit 2.” The fingerprint reading failure happens after a contact of a finger with the reading surface with the sensor 2).
Regarding claim 2: 
Abiko teaches the biometric information device according to claim 1 as applied above. 
Abiko further teaches: wherein, when the number of failures to read biometric information exceeds a predetermined number after the contact with the reading surface is detected (¶ [0070] “…On the other hand, if the image is judged by the quality judging unit 44 to be defective [the number of failures can be only one], the biometric image stored in the storage unit 3 is discarded. Then, the processing unit 4 passes a message directing the reacquisition of the fingerprint and a message indicating that the sensor surface may be soiled to other apparatus connected via the interface unit 5.”);
 the control unit determines that a conductive foreign matter is sticking to the reading surface, and issues a notification about the conductive foreign matter (¶ [0071] “…the processing unit 4 may notify the user via the display unit that the acquisition of the biometric information has failed and that the sensor surface may be soiled.” As noted above, the number of failures does not need to be more than one and Abiko discloses that once the acquisition of the biometric has failed the processing unit notifies the user of the failure and also notifies the user that the sensor surface maybe be soiled).
Regarding claim 4: 
Abiko teaches the biometric information device according to claim 1 as applied above. 
Abiko further teaches: comprising a biometric information sensor (sensor unit 2, see FIGS. 1-2 and ¶ [0028]), that comprises a plurality of detection electrodes under the reading surface (¶ [0028] “…The sensor unit 2 includes an array of a plurality of electrodes 21-ij) and reads the biometric information by means of capacitance generated between the detection target contacting the reading surface and the plurality of detection electrodes (¶ [0028] “…When an electrical conductor such as a finger is placed on the surface of the sensor unit 2, each electrode 21-ij forms a capacitor between it and the electrical conductor”).
wherein the control unit (processing unit 4) determines the contact of the detection target based on a plurality of capacitances obtained as a result of scanning the reading surface by the biometric information sensor (¶ [0028] “…Then, the electrical signal corresponding to the capacitance is read out of the electrode 21-ij and, after the electrical signal is amplified by an op-amp (not depicted), the signal is converted by an analog-digital converter (not depicted) into a digital signal which is supplied to the processing unit 4”);
and then determines whether the biometric information is read based on a plurality of capacitances acquired after the contact of the detection target is determined (¶ [0054] “…Then, based on the electrical signals read out of the electrodes of the sensor unit 2, the processing unit 4 creates a biometric image representing the user's fingerprint”; ¶ [0046] “Further, the processing unit 4 evaluates the quality of the biometric image by checking the biometric image to see whether or not the electrode arrangement pattern is observed on the biometric image”).
Regarding claim 10: 
Abiko teaches the biometric information device according to claim 1 as applied above. 
Abiko further teaches: wherein the biometric information sensor reads a fingerprint as the biometric information (¶ [0025] “In the present embodiment, the biometric information to be read is a fingerprint.”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Abiko (PG-Pub. US 20120250949).
Regarding claim 3: 
Abiko teaches the biometric information device according to claim 1 as applied above. 
Abiko further teaches: wherein, after detecting the contact with the reading surface, the control unit issues notifications while periodically switching between the notification for failure to read the biometric information and the notification about the conductive foreign matter (¶ [0070] “…On the other hand, if the image is judged by the quality judging unit 44 to be defective [the number of failures can be only one], the biometric image stored in the storage unit 3 is discarded. Then, the processing unit 4 passes a message directing the reacquisition of the fingerprint and a message indicating that the sensor surface may be soiled to other apparatus connected via the interface unit 5.” The processing unit 4 outputs two messages; reacquisition of the fingerprint due to failure AND indicating that the sensor surface maybe soiled. The only difference between the reference and the claim is alternating between these two notifications, which is a standard modification by one skilled in the art).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Abiko to alternate between two . 
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Abiko (PG-Pub. US 20120250949) in view of Nagahiro (JP 2008171238).
Regarding claim 5: 
Abiko teaches the biometric information device according to claim 4 as applied above. 
While Abiko teaches: (¶ [0028] “The capacitor has a capacitance proportional to the distance between the electrode 21-ij and the electrical conductor, and a charge proportional to the capacitance is stored on the electrode 21-ij. Then, the electrical signal corresponding to the capacitance is read out of the electrode 21-ij and, after the electrical signal is amplified by an op-amp (not depicted), the signal is converted by an analog-digital converter (not depicted) into a digital signal which is supplied to the processing unit 4.”)
Abiko does not specifically teach: wherein the biometric information sensor generates capacitance information by binarizing the plurality of capacitances into capacitances of not less than a predetermined threshold value and capacitances of less than the threshold value and associating the capacitances with the positions of the detection electrodes, and thereby reads the biometric information.
However, in a related field, Nagahiro teaches: 
wherein the biometric information sensor generates capacitance information by binarizing the plurality of capacitances into capacitances of not less than a predetermined threshold value and capacitances of less than the threshold value and associating the capacitances with the positions of the detection electrodes, and thereby reads the biometric (¶ [0015] “Preferably, the image information [similar to biometric information] indicates an image in which the pixels are binarized to white or black, and the feature value is the maximum number of black pixels continuously located in the vertical direction of the partial image and continuously located in accordance with the horizontal direction, and the maximum number of black pixels to be determined.)” In order to binarize pixel value (capacitances), it is implied that these values are compared to a threshold value in order to determine whether to make the pixel black or white.
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Abiko to incorporate the teachings of Nagahiro by including: binarizing the capacitances value in order to determine the feature values of the captured object based on the maximum number of binarized black pixels.
Regarding claim 7: 
Abiko teaches the biometric information device according to claim 1 as applied above. 
Abiko further teaches: comprising a biometric information sensor (sensor unit 2, see FIGS. 1-2 and ¶ [0028]), that comprises a plurality of detection electrodes under the reading surface (¶ [0028] “…The sensor unit 2 includes an array of a plurality of electrodes 21-ij) and reads the biometric information by means of capacitance generated between the detection target contacting the reading surface and the plurality of detection electrodes (¶ [0028] “…When an electrical conductor such as a finger is placed on the surface of the sensor unit 2, each electrode 21-ij forms a capacitor between it and the electrical conductor”).
wherein the control unit (processing unit 4) determines the contact of the detection target (¶ [0028] “…Then, the electrical signal corresponding to the capacitance is read out of the electrode 21-ij and, after the electrical signal is amplified by an op-amp (not depicted), the signal is converted by an analog-digital converter (not depicted) into a digital signal which is supplied to the processing unit 4”);
and then determines whether the biometric information is read based on a plurality of capacitances acquired from the biometric information sensor after the contact of the detection target is detected (¶ [0054] “…Then, based on the electrical signals read out of the electrodes of the sensor unit 2, the processing unit 4 creates a biometric image representing the user's fingerprint”; ¶ [0046] “Further, the processing unit 4 evaluates the quality of the biometric image by checking the biometric image to see whether or not the electrode arrangement pattern is observed on the biometric image”);
Abiko does not teach: a contact detection sensor that detects a contact of the detection target with the reading surface.
However, Nagahiro teaches: a contact detection sensor that detects a contact of the detection target with the reading surface (first detection unit 221; ¶ [0023] “The finger placement detection unit 22 is based on a signal output from the sensor element 111, and a first detection unit 221 for detecting whether or not a finger is placed on the sensor surface 201”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Abiko to incorporate the teachings of Nagahiro by including: a contact detection sensor that detects a contact of the detection target with the reading surface in order to detect the finger placement based on the accumulated charge amount.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Abiko (PG-Pub. US 20120250949) in view of Ji  (PG-Pub. US 20180144176).
Regarding claim 9: 
Abiko teaches the biometric information device according to claim 3 as applied above
Abiko does not specifically teach: wherein the control unit stores a reading threshold value defined as the number of characteristic features obtained by performing an extraction process on the capacitance information, and determines that reading of the biometric information failed when the number of the characteristic features obtained by performing the extraction process on the capacitance information is not more than the reading threshold value.
However, in a related field, Ji teaches: 
wherein the control unit stores a reading threshold value (first preset threshold value) defined as the number of characteristic features obtained by performing an extraction process on the capacitance information (¶ [0031] “when it is determined that the feature point number is larger than a first preset threshold value, the fingerprint information is determined as the target fingerprint information, the first preset threshold value being used to specify a minimum feature point number of target fingerprint information.” In order to compare the feature point number with the first preset threshold, the first preset threshold value must be stored.);
and determines that reading of the biometric information failed when the number of the characteristic features obtained by performing the extraction process on the capacitance information is not more than the reading threshold value (¶ [0057] “…the fingerprint recognition device calculates the number of the extracted feature points, judges whether the feature point number is larger than a first preset threshold value or not” ¶ [0059] “In addition, when the fingerprint recognition device determines that the feature point number is not larger than the first preset threshold value, a first prompting page may be displayed to prompt the user of continuing inputting fingerprint information”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Abiko to incorporate the teachings of Ji by including determines that reading of the biometric information failed when the number of the characteristic features obtained is not more than the reading threshold value in order to satisfy the accuracy requirement for the fingerprint recognition device.
Allowable Subject Matter
Claims 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 6 depends from claim 5 which is currently rejected over Abiko in view of Nagahiro as applied above. Nagahiro further teaches, in ¶ [0029], Storing threshold value ΔQ, which is the value of the difference between the charge when a finger is placed and the charge when a finger is not placed, and then the finger is determined to have been placed on the the surface of the sensor when the difference between the accumulated charge (the sum of the charges at each electrode) and the accumulated charge when there is no finger placed (stored in the memory) is greater than the threshold value ΔQ. See FIG. 17A of Nagahiro. 

Therefore, the prior art either alone or in combination does not teach, disclose, or suggest determining that the detection target contacted the reading surface when the number of the detection electrodes having a capacitance of not less than the threshold value in the capacitance information is not less than the contact threshold value.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  	
Claim 8 depends from claim 3 which is currently rejected over Abiko as applied above. Moreover, Nagahiro teaches, in ¶ [0029], Storing threshold value ΔQ, which is the value of the difference between the charge when a finger is placed and the charge when a finger is not placed, and then the finger is determined to have been placed on the surface of the sensor when the difference between the accumulated charge (the sum of the charges at each capacitor) and the accumulated charge when there is no finger placed (stored in the memory) is greater than the threshold value ΔQ. See FIG. 17A and 17B of Nagahiro. 
Nagahiro, in other words, determines that a finger is placed on the surface of the sensor based on the accumulated charge for all electrodes in the sensor, thus when the accumulated 
Therefore, the prior art either alone or in combination does not teach, disclose, or suggest determining that reading of the biometric information failed when the number of the detection electrodes having a capacitance of not less than the threshold value in the capacitance information is not more than the reading threshold value.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takahashi (PG-Pub. US 20010040988) teaches: a biometric information sensor device (a fingerprint input apparatus 10; see FIG. 1 and ¶ [0020]); comprising a control unit (fingerprint analyzer 3 includes the quality evaluation and processing section 32; see FIG. 1 and ¶ [0022]); that issues a notification for failure to read biometric information of a detection target when reading of the biometric information fails after a contact of the detection target with a reading surface is detected (¶ [0022] “…The fingerprint analyzer 3 drives the evaluation result display 2 and notifies a user of a fingerprint reading failure”; also see ¶ [0024] and FIG. 2; it is implied that a fingerprint reading failure happens after a contact of a finger with the reading surface with the sensor 1).

Zhang (PG-Pub. US 20180268188) teaches: a biometric information sensor device (an apparatus for determining existence of a foreign material on a surface of a fingerprint sensor; see FIG. 3 and ¶ [0045]); comprising a control unit (the foreign-material determining unit 33 can be a processor, the foreign-material removal control unit 34; see FIG. 3 and ¶ [0049]); that issues a notification for failure to read biometric information of a detection target when reading of the biometric information fails after a contact of the detection target with a reading surface is detected (an alerting unit 35 included in the foreign-material removal control unit 34; see FIG. 3 and ¶ [0050] “…is configured to send a message indicating that the foreign material is on the surface of the fingerprint sensor, to prompt a user to remove the foreign material.” Also see FIG. 2, steps 201,202, 203, and 204-1. The fingerprint reading failure happens after a contact of a finger with the reading surface with the fingerprint sensor).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945. The examiner can normally be reached Monday-Thursday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665